—In a paternity and child support proceeding pursuant to Family Court Act article 5, Ralph Porter appeals (1) from an order of the Family Court, Orange County (Kiedaisch, J.), entered February 27, 2002, which denied his motion to dismiss the petition, and (2), as limited by his brief, from so much of an order of the same court, dated February 27, 2002, as directed him to submit to genetic marker or DNA testing. Motion by the respondent to dismiss the appeals on the ground that the orders are not appealable as of right. By decision and order of this Court dated August *66119, 2002, the motion was held in abeyance and was referred to the Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the submission of the appeals, it is
Ordered that the motion is granted; and it is further,
Ordered that the appeals are dismissed, without costs or disbursements.
The orders appealed from are not orders of disposition and, therefore, are not appealable as of right (see Family Ct Act § 1112 [a]). Since leave to appeal has not been granted, the appeals must be dismissed. Altman, J.P., S. Miller, Adams and Cozier, JJ., concur.